PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Chih et al.
Application No. 16/606,848
Filed: 21 Oct 2019
For: NON-WAKEABLE SYSTEM STATES
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed November 30, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before November 19, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed August 19, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on November 20, 2021. An abandonment notice was mailed on December 06, 2021.   

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part- B Issue Fee Transmittal Sheet with payment of the issue fee of $2100, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 
 /Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET  


cc:  Erica A. Gordon
       3360 E. Harmony Road
       Fort Collins, CO  80528